Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections-35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8, 9, 10, 13, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daimoto (US 20040054819 A1).

With respect to claim 1 Daimoto teaches A method implemented by one or more processors ([0044] Thus, it is possible to construct a device capable of providing optimal input means, which can automatically input data, to the user without burdening when the user inputs the data.), the method comprising: 
processing first data that characterizes audio characteristics of an environment in which a computing device is present ([0066] The noise measurement unit 702 measures noise generated around the data input device, and compares the noise [audio characteristic/feature] with a preset noise upper limit value.), 
 wherein the computing device provides access to an automated assistant via one or more interfaces of the computing device ([0044] Thus, it is possible to construct a device capable of providing optimal input means, which can automatically input data, to the user without burdening when the user inputs the data.); 
determining, based on the first data, whether the audio characteristics correspond to an interference that is expected to affect an interaction between a user and the automated assistant, wherein the interaction occurs via an audio interface of the one or more interfaces ([0073] When the voice data input unit 103 is designated as data input means (Yes in S802) and when the noise measurement unit 702 measures that the ambient noise is equal to or less than a predetermined value(Yes in S803), the input control unit 701 selects the voice data input unit 103 as input means used for inputting the item in this time from the text data input unit 102 and the voice data input unit 103 (S804).); 
processing second data that indicates that the user is providing, or is expected to provide, a spoken utterance to the automated assistant in furtherance of the interaction ([0073] When the voice data input unit 103 is designated as data input means (Yes in S802) and when the noise measurement unit 702 measures that the ambient noise is equal to or less than a predetermined value(Yes in S803), the input control unit 701 selects the voice data input unit 103 as input means used for inputting the item in this time from the text data input unit 102 and the voice data input unit 103 (S804).) and 
when the interference is determined to affect the interaction: 
causing, based on the first data and the second data, the computing device or another computing device to render a keyboard interface, receiving, at the keyboard interface, a user input in furtherance of the interaction between the user and the automated assistant ([0074] When the noise measurement unit 702 measures that the ambient noise exceeds the predetermined value (No in S803), the input control unit 701 selects the text data input unit 102 as input means used for inputting the item in this time from the text data input unit 102 and the voice data input unit 103 (S805).), and 
causing, in response to receiving the user input at the keyboard interface, the automated assistant to initialize performance of one or more actions ([0077] Then, the user inputs data (S807), and the data input process is repeatedly executed until the user finishes to input all items (S808).


With respect to claims 2 and 9 Daimoto teaches further comprising: when the interference is determined to not affect the interaction: 
receiving, via the audio interface, a separate user input in furtherance of the interaction between the user and the automated assistant ([0073] When the voice data input unit 103 is designated as data input means (Yes in S802) and when the noise measurement unit 702 measures that the ambient noise is equal to or less than a predetermined value(Yes in S803), the input control unit 701 selects the voice data input unit 103 as input means used for inputting the item in this time from the text data input unit 102 and the voice data input unit 103 (S804).). 

With respect to claims 4 and 13 Daimoto teaches, wherein determining whether the audio characteristics correspond to the interference that is expected to affect the interaction between the user and the automated assistant includes: 
determining a score that indicates whether the automated assistant is expected to correctly interpret the spoken utterance that the user is providing, or expected to provide, in furtherance of the interaction, wherein the interference is expected to affect the interaction when the score satisfies a threshold ([0092] Then, the user inputs data (S1005) [spoken utterance]. The voice recognition feedback unit 902 recognizes and processes the inputted voice data and compares the number of misrecognitions with a preset upper limit value [determines the score]. When the number of misrecognitions is equal to or less than the upper limit value (Yes in S1006) [S10006=Yes -> interference is expected to affect the interaction], the process proceeds to the next input process (S1010).) 
With respect to claim 8 Daimoto teaches A method implemented by one or more processors ([0044] Thus, it is possible to construct a device capable of providing optimal input means, which can automatically input data, to the user without burdening when the user inputs the data.), the method comprising: 
processing first data that characterizes one or more features of an environment in which a computing device is present ([0066] The noise measurement unit 702 measures noise generated around the data input device, and compares the noise [audio characteristic/feature] with a preset noise upper limit value.), - 23 -Attorney Docket No. ZS202-21288 wherein the computing device provides access to an automated assistant via one or more interfaces of the computing device ([0044] Thus, it is possible to construct a device capable of providing optimal input means, which can automatically input data, to the user without burdening when the user inputs the data.); 
determining, based on the first data, whether the one or more features correspond to an interference that is expected to affect an interaction between a user and the automated assistant, wherein the interaction occurs via the one or more interfaces of the computing device [0073] When the voice data input unit 103 is designated as data input means (Yes in S802) and when the noise measurement unit 702 measures that the ambient noise is equal to or less than a predetermined value(Yes in S803), the input control unit 701 selects the voice data input unit 103 as input means used for inputting the item in this time from the text data input unit 102 and the voice data input unit 103 (S804);)
processing second data that indicates that the user is providing, or is expected to provide, an input to the automated assistant in furtherance of the interaction (([0073] When the voice data input unit 103 is designated as data input means (Yes in S802) and when the noise measurement unit 702 measures that the ambient noise is equal to or less than a predetermined value(Yes in S803), the input control unit 701 selects the voice data input unit 103 as input means used for inputting the item in this time from the text data input unit 102 and the voice data input unit 103 (S804).)); and 
when the interference is determined to affect the interaction: 
causing, based on the first data and the second data, the computing device or another computing device to render an indication that the interaction between the user and the automated assistant will be affected by the interference, receiving, at one or more other interfaces of the computing device or the other computing device, a user input in furtherance of the interaction between the user and the automated assistant ([0077] Then, the user inputs data (S807), and the data input process is repeatedly executed until the user finishes to input all items (S808) and [Fig. 8 S805 renders an indication that because of the noise, select text data input]), and 
causing, in response to receiving the user input at the one or more other interfaces, the automated assistant to initialize performance of one or more actions ([0077] Then, the user inputs data (S807), and the data input process is repeatedly executed until the user finishes to input all items (S808).

With respect to claim 10 Daimoto teaches wherein the one or more interfaces include an audio interface ([0073] When the voice data input unit 103 is designated as data input means (Yes in S802) and when the noise measurement unit 702 measures that the ambient noise is equal to or less than a predetermined value(Yes in S803), the input control unit 701 selects the voice data input unit 103 as input means used for inputting the item in this time from the text data input unit 102 and the voice data input unit 103 (S804).), and wherein the indication is rendered at a graphical user interface of the computing device or the other computing device ([0033] The text data input unit 102 is used when the user inputs text data. A keyboard, a touch panel, a mouse, a trackball or the like is employed as the text data input unit 102).

With respect to claim 17 Daimoto teaches wherein the one or more interfaces includes a keyboard interface, and wherein the indication includes the keyboard interface that is rendered at a graphical user interface of the computing device. ([0033] The text data input unit 102 is used when the user inputs text data. A keyboard, a touch panel, a mouse, a trackball or the like is employed as the text data input unit 102, and [0073] When the voice data input unit 103 is designated as data input means (Yes in S802) and when the noise measurement unit 702 measures that the ambient noise is equal to or less than a predetermined value(Yes in S803), the input control unit 701 selects the voice data input unit 103 as input means used for inputting the item in this time from the text data input unit 102 [renders keyboard interface when environment is noisy]and the voice data input unit 103 (S804).) 

With respect to claim 19 Daimoto teaches processing contextual data that characterizes audio characteristics of an environment in which a computing device is present, wherein the computing device provides access to an automated assistant via an audio interface of the computing device ([0066] The noise measurement unit 702 measures noise generated around the data input device, and compares the noise [audio characteristic/feature] with a preset noise upper limit value.); 
determining, based on processing the contextual data, whether the audio characteristics correspond to an interference that is expected to affect an interaction between a user and the automated assistant, wherein the interaction occurs via the audio interface of the one or more interfaces ([0073] When the voice data input unit 103 is designated as data input means (Yes in S802) and when the noise measurement unit 702 measures that the ambient noise is equal to or less than a predetermined value(Yes in S803), the input control unit 701 selects the voice data input unit 103 as input means used for inputting the item in this time from the text data input unit 102 and the voice data input unit 103 (S804).); and 
when the interference is determined to affect the interaction: causing, based on the contextual data, the computing device or another computing device to render a keyboard interface for receiving a user input in - 26 -Attorney Docket No. ZS202-21288 furtherance of the interaction between the user and the automated assistant ([0074] When the noise measurement unit 702 measures that the ambient noise exceeds the predetermined value (No in S803), the input control unit 701 selects the text data input unit 102 as input means used for inputting the item in this time from the text data input unit 102 and the voice data input unit 103 (S805).)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Daimoto as applied to claims 1 and 8, respectively in further view of Efremov (US 20210097163 A1).

With respect to claims 3 and 11, Daimoto does not explicitly teach but Efremov recites wherein determining whether the audio characteristics correspond to the interference that is expected to affect the interaction between the user and the automated assistant includes: 
determining a quantity of persons that are located within a threshold distance of the one or more interfaces ([0122] For example, if a user tries to grant access to information on the bank details in the bustling lobby of a shopping center (where many mobile devices have been detected, the noise level characterizing the number of people in a 10-meter zone [threshold distance] from the user is over 10 ), and the security assessment module 130 determines that the degree of information security of the environment (kthreat) is equal to 0.972 and the degree of confidentiality of information (ksecurity) is equal to 0.926, the information filtering module 140 may deny user access. In this case, the security assessment module 130 may deny access since kthreat>ksecurity, because providing the requested information may carry a threat to his/her information and material security.) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Daimoto in view of Efremov, in order to determine a quantity of persons that are located within a threshold distance of the one or more interfaces to increase the predictive power and the correctness of the system ([0151], Efremov).

With respect to claim 12, Daimoto does not explicitly teach but Efremov recites wherein determining whether the one or more features correspond to the interference that is expected to affect the interaction between the user and the automated assistant includes: determining a quantity of persons that are speaking ([0082] For example, on the basis of data 102 collected by the plurality of sensors, the environment analyzer module 120 may determine the distribution of other users around the user of the mobile device 101, the structure of the environment (the presence and disposition of walls, statistical data on the congregation of people, and so forth) may be determined by analyzing the dynamics of movement of various objects within the analyzed environment (for example, based on the change in signal level of other mobile devices or the level of sounds emitted by people) within a threshold distance of the one or more interfaces ([0122] For example, if a user tries to grant access to information on the bank details in the bustling lobby of a shopping center (where many mobile devices have been detected, the noise level characterizing the number of people in a 10-meter zone [threshold distance] from the user is over 10 ), and the security assessment module 130 determines that the degree of information security of the environment (kthreat) is equal to 0.972 and the degree of confidentiality of information (ksecurity) is equal to 0.926, the information filtering module 140 may deny user access. In this case, the security assessment module 130 may deny access since kthreat>ksecurity, because providing the requested information may carry a threat to his/her information and material security.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Daimoto in view of Efremov, in order to determine a quantity of persons that are located within a threshold distance of the one or more interfaces to increase the predictive power and the correctness of the system ([0151], Efremov).

Claims 5, 14 rejected under 35 U.S.C. 103 as being unpatentable over Daimoto as applied to claims 4 and 13, respectively in further view of Khoe (US 20140035823 A1).

With respect to claim 5 Daimoto further teaches wherein determining whether the audio characteristics correspond to the interference that is expected to affect the interaction between the user and the automated assistant includes ([0092] Then, the user inputs data (S1005) [spoken utterance]. The voice recognition feedback unit 902 recognizes and processes the inputted voice data and compares the number of misrecognitions with a preset upper limit value [determines the score]. When the number of misrecognitions is equal to or less than the upper limit value (Yes in S1006) [S10006=Yes -> interference is expected to affect the interaction], the process proceeds to the next input process (S1010).): 
Daimoto does not explicitly teach but Khoe recites determining an additional score that characterizes a convenience of accessing the keyboard interface in the environment in which the computing device is present, wherein the rendering of the keyboard interface is further based on the additional score ([0041] The user may then select the desired language from the set of selectable user interface items. In some embodiments, keyboard switch determiner 220 may present the languages or keyboard layouts that are ranked as the top three and allow the user to select from those. Keyboard switch determiner 220 in some embodiments may also present the languages or keyboard layouts that have a score beyond a threshold (e.g., 85%) [additional score] to the user when allowing the user to make the selection. Upon receiving a selection, keyboard switch determiner 220 can cause rendering engine 225 to load the keyboard [rendering] corresponding to the selected language.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Daimoto in view of Khoe, in order to determine an additional score that characterizes a convenience of accessing the keyboard interface in the environment in which the computing device is present, wherein the rendering of the keyboard interface is further based on the additional score to provide functionality that allows users to compose messages using multiple languages. ([0003], Khoe).

With respect to claim 14 Daimoto further teaches , wherein determining whether the one or more features correspond to the interference that is expected to affect the interaction between the user and the automated assistant includes ([0092] Then, the user inputs data (S1005) [spoken utterance]. The voice recognition feedback unit 902 recognizes and processes the inputted voice data and compares the number of misrecognitions with a preset upper limit value [determines the score]. When the number of misrecognitions is equal to or less than the upper limit value (Yes in S1006) [S10006=Yes -> interference is expected to affect the interaction], the process proceeds to the next input process (S1010).): 
Daimoto does not explicitly teach but Khoe recites determining an additional score that characterizes a convenience of accessing the one or more other interfaces in the environment in which the computing device is present, wherein the indication is further based on the additional score [0041] The user may then select the desired language from the set of selectable user interface items. In some embodiments, keyboard switch determiner 220 may present the languages or keyboard layouts that are ranked as the top three and allow the user to select from those. Keyboard switch determiner 220 in some embodiments may also present the languages or keyboard layouts that have a score beyond a threshold (e.g., 85%) [additional score] to the user when allowing the user to make the selection. Upon receiving a selection, keyboard switch determiner 220 can cause rendering engine 225 to load the keyboard [indication] corresponding to the selected language.)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Daimoto in view of Khoe, in order to determine an additional score that characterizes a convenience of accessing the keyboard interface in the environment in which the computing device is present, wherein the rendering of the keyboard interface is further based on the additional score to provide functionality that allows users to compose messages using multiple languages. ([0003], Khoe).


Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daimoto as applied to claims 1 and 8, respectively in further view of Rao (US 20140222430 A1).

With respect to claims 6 and 15 and Daimoto does not explicitly recite but Rao teaches wherein causing the computing device to render the keyboard interface/render the indication is performed simultaneously to the user provides the spoken utterance to the automated assistant in furtherance of the interaction ([0011] FIG. 2 illustrates one embodiment of multimodal utterance detection when the desired speech includes a single word and another mode includes a keyboard having keys that are entered while [simultaneously] the single word is being spoken;). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Daimoto in view of Rao, in order to cause the computing device to render the keyboard interface is performed simultaneously to the user provides the spoken utterance to the automated assistant in furtherance of the interaction to design software and hardware techniques and architectures to minimize delays ([0064], Rao).

Claim 7 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Daimoto as applied to claims 1 in further view of Brown (US 20090319266 A1).

With respect to claim 7, 16  Daimoto does not explicitly recite but Brown teaches wherein causing the computing device to render the keyboard interface/render the indication is performed before the user provides the spoken utterance to the automated assistant in furtherance of the interaction (Claim 3. The multimodal input system of claim 2, wherein the dictation module is further configured to receive a notification from the document-specific text service module, prior to receiving the recognized speech text input, which indicates that the document with which the document-specific text service module is associated has keyboard focus, and also which includes a first document identifier that identifies the document in focus.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Daimoto in view of Brown, in order to cause the computing device to render the keyboard interface is performed before the user provides the spoken utterance to the automated assistant in furtherance of the interaction to efficiently input speech audio input for speech recognition ([0039], Brown).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Daimoto as applied to claims 17 in further view of Kato (US 20190130901 A1).
With respect to claim 18 Daimoto does not explicitly recite but Kato teaches wherein the indication further includes a text field that includes suggested content that is based on content that is embodied in the input and affected by the interference ([0067] FIG. 2 is an explanatory diagram for describing an example of a UI provided by the information processing system according to the present embodiment, illustrating, for example, an example of a presentation mode of character information obtained by converting a voice in a situation with little influence of noise. Specifically, in the example illustrated in FIG. 2, a user utters “have a flower,” and the information processing system presents character information V10 of “have a floor” to the user as the recognition result of the voice uttered by the user. In addition, the information processing system receives selection of an erroneously recognized word/phrase “floor” included in the presented character information V10 from the user and presents display information V11 in which correction candidates for the word/phrase are presented.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Daimoto in view of Kato, in order that the indication further includes a text field that includes suggested content that is based on content that is embodied in the input and affected by the interference to provide a function of narrowing down correction candidates from the presented correction candidates under a designated condition. ([0124], Kato).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Daimoto as applied to claims 19 in further view of Grant (US 20180218732 A1)

With respect to claim 20 Daimoto does not explicitly disclose but Grant teaches wherein processing the contextual data that characterizes audio characteristics of the environment in which the computing device is present includes: processing historical interaction data that characterizes one or more prior instances in which the user provided a spoken input to the automated assistant and the automated assistant did not fulfill one or more requests embodied in the spoken input ([0030] Speech rules 130 may also include rules that are learned based on the user's interactions with voice recognition system 100. For example, as the user fills out forms, parts of the form where the user typically has failures in voice recognition may be tracked and logged. In some aspects, for example, the user's speech data 122 may be stored as historical speech data 132 for later use. The historical speech data 122 may also include any identifiers relevant to the context of how the speech data 122 was gathered, whether the voice recognition engine 124 failed to convert some or all of the speech data 122 to text, and any interventions performed by cognitive rules engine 126 in response to the failure.). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Daimoto in view of Grant, in order for processing historical interaction data that characterizes one or more prior instances in which the user provided a spoken input to the automated assistant and the automated assistant did not fulfill one or more requests embodied in the spoken input to preemptively address fields that are likely to have failures for this user so as to reduce user frustration, wasted time, and wasted resources. ([0033], Grant). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675. The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657   

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657